Exhibit 10.77

 
CONFIDENTIAL

 
[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED FROM PUBLIC FILING PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION.
THE OMITTED INFORMATION, WHICH HAS BEEN IDENTIFIED WITH THE SYMBOL “[*],” HAS
BEEN FILED SEPARATELY WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION PURSUANT
TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 
SUPPLY AGREEMENT
 
This Supply Agreement is made as of the last date set forth on the signature
page hereto (the “Effective Date”) between JIANGXI KINKO ENERGY CO., LTD., a
People’s Republic of China (Jiangxi) company (hereinafter “KINKO”) and HOKU
MATERIALS, INC., a Delaware corporation (hereinafter “HOKU”). HOKU and KINKO are
sometimes referred to in the singular as a “Party” or in the plural as the
“Parties”.
 
Recitals
 
Whereas, HOKU desires to supply polysilicon to KINKO for its general use
beginning in calendar year 2009 for a continuous period of ten years from the
date of the first shipment.
 
Whereas, HOKU is a wholly owned subsidiary of Hoku Scientific, Inc. (“Hoku
Scientific”), which is listed on the Nasdaq Global Market, and HOKU is the
operating company that owns all of the assets for Hoku Scientific’s polysilicon
business.
 
Whereas, KINKO is a high-tech overseas funded enterprise and a subsidiary of
Hong Kong Paker Technology Co., Ltd, which manufactures monocrystalline and
multicrystalline ingots for photovoltaic applications.
 
Whereas, in exchange for HOKU’s agreement to allocate the supply of polysilicon,
KINKO desires to provide HOKU with a firm order for polysilicon upon the terms
and conditions provided herein.
 
NOW, THEREFORE, in furtherance of the foregoing Recitals and in consideration of
the mutual covenants and obligations set forth in this Agreement, the Parties
hereby agree as follows:
 
1. Definitions. 
 
The following terms used in this Agreement shall have the meanings set forth
below:
 
1.1.“Affiliate” shall mean, with respect to either Party to this Agreement, any
entity that is controlled by or under common control with such Party.
 
1.2.“Agreement” shall mean this Supply Agreement and all appendices annexed to
this Agreement as the same may be amended from time to time in accordance with
the provisions hereof.
 
1.3.“First Shipment Date” shall mean the first day after November 30, 2009, when
HOKU commences deliveries to KINKO of Products pursuant to this Agreement.
 
1.4.“Facility” shall mean any facility used by HOKU for the production of the
Product.
 
1.5.“Independent Expert” means any Qualified Laboratory that is reasonably
acceptable to each of HOKU and KINKO; provided, however that if such parties
cannot agree on the Independent Expert within ten (10) days, each Party shall
select one independent expert form the list of Qualified Laboratories, and those
two independent experts shall select the Independent Expert.


KINKO Initials & Date __XDL July 25, 2008________
HOKU Initials & Date __DS_________________________
 

Page 1 of  18


--------------------------------------------------------------------------------


Exhibit 10.77

 
CONFIDENTIAL

 
1.6.“Minimum Annual Quantity of Product” means [*] metric tons ([*] kilograms).
 
1.7.“Product” shall mean the raw polysilicon in chunk form manufactured by HOKU
and sold to KINKO pursuant to this Agreement.
 
1.8.“Product Specifications” shall mean the quality and other specifications set
forth on Appendix 2 to this Agreement.
 
1.9.“Qualified Laboratory” means each qualified laboratory set forth on Appendix
2 to this Agreement.
 
1.10.“Term” shall mean the period during which this Agreement is in effect, as
more specifically set forth in Section 9 of this Agreement.
 
1.11.“Total Deposit” shall mean all deposits or prepayments actually made by
KINKO to HOKU hereunder, including, the Initial Deposit, the Second Deposit and
the Third Deposit, each as defined in Section 5 below.
 
1.12.“Year” shall mean each of the ten (10) twelve-month periods commencing on
the First Shipment Date.
 
2. Ordering. Starting on the First Shipment Date and each Year during the term
of this Agreement thereafter, KINKO agrees to purchase from HOKU, and HOKU
agrees to sell to KINKO, the Minimum Annual Quantity of Product at the prices
set forth on Appendix 1 to this Agreement (the “Pricing Schedule”). This
Agreement constitutes a firm order from KINKO for [*] metric tons of Product
that cannot be cancelled during the term of this Agreement, except as set forth
in Section 9 below.
 
3. Supply Obligations.
 
3.1.HOKU shall deliver each Year pursuant to this Agreement starting on the
First Shipment Date at least the Minimum Annual Quantity of Product in
approximately equal monthly shipments pursuant to Section 4.1 below; provided
however, that if HOKU fails to deliver a monthly shipment, then HOKU may deliver
any deficiency within [*] days without breaching this section or incurring any
purchase price adjustment (pursuant to Section 3.3 below, which provides that if
HOKU does not supply any Products pursuant to Section 3.1 or 3.2 within [*] days
of the scheduled delivery date, HOKU will provide KINKO with a purchase price
adjustment equal to [*] percent ([*]%) of the value of the respective delayed
Products for each week or part thereof that the Product shipment (or part
thereof) is delayed beyond the [*] day grace period.). At any time during the
term of this Agreement, HOKU may ship to KINKO up to the full cumulative balance
of Minimum Annual Quantity of Product to be shipped through the end of this
Contract (an “Excess Shipment”) with KINKO’s written consent. This shipment will
be credited against each subsequent Minimum Annual Quantity of Product. For
example, if the Minimum Annual Quantity of Product for a given Year is [*]
metric tons, and if HOKU delivers [*] metric tons in January, then the next
shipment of [*] metric tons is not required until the following Year. HOKU shall
deliver any deficiency in the Minimum Annual Quantity of Product within the
first quarter in the next Year. Any deficient shipments of the Minimum Annual
Quantity of Product which are delayed beyond the first quarter of the next Year
shall be deemed to constitute a material breach of this Agreement pursuant to
section 9.2.1.


KINKO Initials & Date __XDL July 25, 2008________
HOKU Initials & Date __DS_________________________
 

Page 2 of  18
 

--------------------------------------------------------------------------------


Exhibit 10.77

 
CONFIDENTIAL

 
3.2.HOKU intends to manufacture the Products at its Facility; however,
notwithstanding anything to the contrary herein, HOKU may deliver to KINKO
Products that are manufactured by a third party other than HOKU, where HOKU is
acting only as a reseller or distributor of such Products; and provided that the
Products meet the Product Specifications and price set forth in this Agreement. 
 
3.3.Except in the case of a force majeure pursuant to Section 12 below, if at
any time after [*], HOKU does not supply any Products pursuant to Section 3.1
or 3.2 within [*] days of the scheduled delivery date, HOKU will provide KINKO
with a purchase price adjustment. Such purchase price adjustment shall be [*]
percent ([*]%) of the value of the respective delayed Products for each week or
part thereof that the Product shipment (or part thereof) is delayed beyond the
[*] day grace period. Any purchase price adjustment as a result of this
Section 3.3 will be paid by HOKU at the end of the term of the applicable
calendar quarter. In lieu of making a cash payment to KINKO pursuant to this
Section 3.3, HOKU may, at its option, pay for such purchase price adjustment in
the form of a credit issued for future shipments of Products. Notwithstanding
anything to the contrary, the maximum amount of such purchase price adjustment
shall not exceed [*] percent ([*]%) of the value of the respective delayed
Products. Monthly shipments which are delayed beyond one hundred fifty (150)
days shall be deemed to constitute a material breach of this Agreement pursuant
to Section 9.2.1 below. Notwithstanding the foregoing, if KINKO fails to make a
payment to HOKU within the 30-day period set forth in Section 5.6 below, HOKU
shall not be required to supply any Product to KINKO until HOKU has received the
past due amount including any interest payable thereon pursuant to this
Agreement. For the avoidance of doubt, KINKO’s right to reduce the purchase
price pursuant to this Section 3.3 shall not apply if HOKU is not fulfilling its
supply obligations for this reason. Monthly shipments which are delayed more
than [*] days in a calendar year AND are less than [*] of the Minimum Annual
Quantity of Product shall be deemed to constitute a material breach of this
Agreement pursuant to Section 9.2.1.
 
3.4.If HOKU delivers any Products to KINKO prior to [*], then KINKO shall pay
HOKU a premium equal to [*]% of the applicable purchase price for the Products
shipped prior to [*].
 
3.5.HOKU hereby covenants and agrees that during the term of this Agreement, and
provided that KINKO is not in breach of any material term of this Agreement,
including, without limitation, its payment obligations hereunder, HOKU shall not
ship any Products to any third party that is not one of HOKU’s Other Customers
(e.g., spot market sales), until HOKU has satisfied its delivery obligations to
KINKO pursuant to Section 3.1 of this Agreement.
 
4. Shipping & Delivery. 
 
4.1.Except as provided in Section 3.2 above, shipments shall be made from the
Facility on a monthly basis in accordance with a shipment schedule that will be
provided by HOKU each Year under this Agreement and reviewed and approved by
KINKO (the “Shipment Schedule”) no later than sixty (60) days prior to the
applicable Year. The Shipment Schedule shall provide for approximately equal
monthly shipments that add up to the Minimum Annual Quantity of Products, but
not less than [*] of the Minimum Annual Quantity of Products. HOKU will use
commercially reasonable efforts to make monthly shipments available on or about
the fifteenth (15th) day of each month, and will advise KINKO approximately
seven (7) days prior to the expected ship date; provided, however, that KINKO
may request an alternate shipping date that is within fourteen (14) days after
the advised schedule. Product shall be ready to ship FOB the HOKU Facility
(INCOTERMS 2000).
 
4.2.HOKU will use commercially reasonable efforts to make available to KINKO its
first shipment of Products on or before December 1, 2009. Any delay (but no
later than December 31, 2009) shall be given by written notice to KINKO not
later than [*].


KINKO Initials & Date __XDL July 25, 2008________
HOKU Initials & Date __DS_________________________
 

Page 3 of  18

--------------------------------------------------------------------------------


Exhibit 10.77

 
CONFIDENTIAL

 
5. Payments & Advances. The Total Deposit shall be used only by HOKU for
polysilicon facilities construction, operation, administration, and other
expenses and investments related to HOKU’s polysilicon business.
 
5.1.As soon as possible after signing this Agreement, and no later than August
20, 2008, KINKO shall provide HOKU with a deposit of Ten Million U.S. Dollars
(US$10,000,000) via wire transfer of immediately available funds (the “Initial
Deposit”) as advance payment for Products to be delivered under this Agreement.
 
5.2.On or before December 20, 2008, KINKO shall provide HOKU with a deposit of
Twenty Million U.S. Dollars (US$20,000,000) via wire transfer of immediately
available funds (the “Second Deposit”) as advance payment for Products to be
delivered under this Agreement.
 
5.3.On or before March 31, 2009, KINKO shall provide HOKU with a deposit of
Twenty-five Million U.S. Dollars ($25,000,000) via wire transfer of immediately
available funds (the “Third Deposit” and together with the Initial Deposit and
the Second Deposit, the “Total Deposit”) as advance payment for Products to be
delivered under this Agreement.
 
5.4.On or before August 31, 2008, KINKO shall provide to HOKU an irrevocable
stand-by letter of credit in substantially the form of Appendix 3 attached
hereto (the “First Letter of Credit”) in the amount of the Second Deposit. The
First Letter of Credit shall be issued to HOKU by a bank domiciled in and
organized under the laws of one of the fifty States of the United States of
America, and which has a credit rating that is acceptable to HOKU in its sole
discretion (the “Issuing Bank”). The First Letter of Credit shall be issued in
US Dollars for the full amount of the Second Deposit, and shall be freely
assignable by HOKU in connection with any assignment of this Agreement by HOKU
pursuant to Section 14.4 below. Payment to HOKU of the Second Deposit shall be
made by the Issuing Bank upon its receipt of written notice that KINKO has
failed to make such payment on the applicable date. The First Letter of Credit
shall expire after payment of the Second Deposit.
 
5.5.On or before December 31, 2008, KINKO shall provide to HOKU an irrevocable
stand-by letter of credit in substantially the form of Appendix 3 attached
hereto (the “Second Letter of Credit”) in the amount of the Third Deposit. The
Second Letter of Credit shall be issued to HOKU by the Issuing Bank. The Second
Letter of Credit shall be issued in US Dollars for the full amount of the Third
Deposit, and shall be freely assignable by HOKU in connection with any
assignment of this Agreement by HOKU pursuant to Section 14.4 below. Payment to
HOKU of the Third Deposit shall be made by the Issuing Bank upon its receipt of
written notice that KINKO has failed to make such payment on the applicable
date. The Second Letter of Credit shall expire after payment of the Third
Deposit.
 
5.6.HOKU shall invoice KINKO at or after the time of each shipment of Products
to KINKO. Taxes, customs and duties, if any, will be identified as separate
items on HOKU invoices. All invoices shall be sent to KINKO’s address as
provided herein. Payment terms for all invoiced amounts shall be [*] days from
date of shipment. All payments shall be made in U.S. Dollars. Unless HOKU is
entitled to retain the Total Deposit as liquidated damages pursuant to
Section 11 below, shipments to KINKO shall be credited against the Total Deposit
on a straight-line basis during the second through tenth Year.
 
5.7.The prices are FOB prices (INCOTERMS 2000). The prices for the Products do
not include any excise, sales, use, import, export or other similar taxes, such
taxes will not include income taxes or similar taxes, which taxes will be
invoiced to and paid by KINKO, provided that KINKO is legally or contractually
obliged to pay such taxes. KINKO shall be responsible for all transportation
charges, duties or charges, liabilities and risks for shipping and handling (and
hereby indemnifies HOKU for such costs, liabilities and risks); thus, the price
for the Products shall not include any such charges.


KINKO Initials & Date __XDL July 25, 2008________
HOKU Initials & Date __DS_________________________
 

Page 4 of  18


--------------------------------------------------------------------------------


Exhibit 10.77

 
CONFIDENTIAL

 
5.8.Late payments and outstanding balances shall accrue interest at the lesser
of [*] per annum or the maximum allowed by law. 
 
6. Security Interest.
 
6.1.Subject to receipt of the Initial Deposit or payment of any portion of the
Total Deposit HOKU hereby grants to KINKO a security interest to secure the
repayment by HOKU to KINKO of amounts of the Total Deposit actually paid to
HOKU, following any of the events set forth in Section 9.5 below, which shall be
subordinated in accordance with Section 6.2 below, in all of the tangible and
intangible assets related to HOKU’s polysilicon business (the “Collateral”).
 
6.2.KINKO acknowledges and agrees that the security interests and liens in the
Collateral will not be first priority security interests, will be expressly
subordinated to HOKU’s third-party lenders (the “Senior Lenders”) that provide
debt financing for the construction of any HOKU Facility, and may be
subordinated as a matter of law to other security interests, and to security
interests that are created and perfected prior to the security interest granted
to KINKO hereby. KINKO shall enter into subordination agreements with the Senior
Lenders on terms and conditions reasonably acceptable to the Senior Lenders. 
 
6.3.In addition, KINKO shall enter into collateral, intercreditor and other
agreements (the “Collateral Agreements”) with HOKU’s Senior Lenders, and with
SANYO Electric Co., Ltd., Suntech Power Holding Co., Ltd., Global Expertise
Wafer Division, Ltd., Solarfun Power Hong Kong Limited, and HOKU’s other
customers who provide prepayments for Products (collectively, “HOKU’s Other
Customers”), as may be reasonably necessary to ensure that the security interest
granted hereby is pari passu with the security interests that may be granted to
HOKU’s Other Customers. KINKO may not unreasonably refuse to sign any such
Collateral Agreement, provided that such Collateral Agreement grants KINKO a
pari passu priority with respect to HOKU’s Other Customers, and is expressly
subordinated to the Senior Lenders. 
 
6.4.The security interest granted hereby shall continue so long as HOKU
continues to maintain any amount of the Total Deposit, and only to the extent of
such remaining amount of the Total Deposit being held by HOKU, which has not
been credited against the shipment of Products pursuant to this Agreement, or
otherwise repaid to KINKO. Notwithstanding anything to the contrary contained in
this Agreement, the Collateral consisting of real property shall secure only the
obligations of HOKU to refund any portion of the Total Deposit to KINKO in
accordance with the terms of this Agreement. When the Total Deposit is no longer
held by HOKU, KINKO will sign such documents as are necessary to release its
security interests.
 
6.5.HOKU and KINKO each agree to act in good faith to execute and deliver any
additional document or documents that may be required in furtherance of the
foregoing provisions of this Section 6, including the Collateral Agreements, and
in any event, HOKU and KINKO shall enter into the Collateral Agreements prior to
HOKU granting any senior security interest to the Senior Lenders. Neither HOKU
nor KINKO may unreasonably refuse to sign any such document.
 
7. Product Quality Guarantee.
 
7.1.HOKU warrants to KINKO that the Products shall meet the Product
Specifications. For each shipment, this warranty shall survive for the lesser of
(a) [*] days after KINKO receives the Products; or (b) [*] days after the
release of the Products by HOKU at FOB origin (INCOTERMS 2000) (the “Warranty
Period”). Upon release of the Products to a common carrier or freight forwarder,
FOB origin (INCOTERMS 2000), HOKU warrants that the Products shall be free of
all liens, mortgages, encumbrances, security interests or other claims or
rights. HOKU will, upon prompt notification and compliance with HOKU’s
instructions, refund or replace, at KINKO’s sole option, any Product which does
not meet the Product Specifications, and KINKO shall comply with the inspection
and return goods policy described in Section 8 below with respect to such
Products. HOKU shall be responsible for all replacement costs, including but not
limited to transportation, taxes and customs charges, and, in the case of a
replacement, shall use commercially reasonable efforts to replace such
non-confirming Products within [*] days after expiration of the [*] day period
described in Section 8.3 below. No employee, agent or representative of HOKU has
the authority to bind HOKU to any oral representation or warranty concerning the
Products. Any oral representation or warranty made prior to the purchase of any
Product and not set forth in writing and signed by a duly authorized officer of
HOKU shall not be enforceable by KINKO. HOKU makes no warranty and shall have no
obligation with respect to damage caused by or resulting from accident, misuse,
neglect or unauthorized alterations to the Products.


KINKO Initials & Date __XDL July 25, 2008________
HOKU Initials & Date __DS_________________________
 

Page 5 of  18


--------------------------------------------------------------------------------


Exhibit 10.77

 
CONFIDENTIAL

 
7.2.HOKU EXPRESSLY DISCLAIMS ALL OTHER WARRANTIES, WHETHER EXPRESS, IMPLIED OR
STATUTORY, INCLUDING THE WARRANTIES OF MERCHANTABILITY, AND FITNESS FOR A
PARTICULAR PURPOSE. HOKU’s sole responsibility and KINKO’s exclusive remedy for
any claim arising out of the purchase of any Product is a refund or replacement,
as described above. In no event shall HOKU’s liability exceed the purchase price
paid therefore; nor shall HOKU be liable for any claims, losses or damages of
any individual or entity or for lost profits or any special, indirect,
incidental, consequential, or exemplary damages, howsoever arising, even if HOKU
has been advised of the possibility of such damages.
 
7.3.HOKU shall, at its own expense, indemnify and hold KINKO and its Affiliates
harmless from and against any expense or loss resulting from any actual or
alleged infringement of any patent, trademark, trade secret, copyright, mask
work or other intellectual property related to the Products, and shall defend at
its own expense, including attorneys fees, any suit brought against KINKO or
KINKO’s Affiliates alleging any such infringement. KINKO agrees that: (i) KINKO
shall give HOKU prompt notice in writing of any such suit; (ii) if HOKU provides
evidence reasonably satisfactory to KINKO of HOKU’s financial ability to defend
the matter vigorously and pay any reasonably foreseeable damages, KINKO shall
permit HOKU, through counsel of HOKU’s choice, to answer the charge of
infringement and defend such suit (but KINKO, or KINKO’s Affiliate may be
represented by counsel and participate in the defense at its own expense); and
(iii) KINKO shall give HOKU all needed information, assistance, and authority,
at HOKU’s expense, to enable HOKU to defend such suit. In case of a final award
of damages in any such suit HOKU shall pay such award, but shall not be
responsible for any settlement made without its prior consent. Except as
otherwise expressly set forth herein, HOKU disclaims any obligation to defend or
indemnify KINKO, its officers, agents, or employees, from any losses, damages,
liabilities, costs or expenses which may arise out of the acts of omissions of
HOKU.
 
8. Inspection and Return Goods Policy.
 
8.1.An inspection of appearance of each shipment of Product shall be made by
KINKO in accordance with sound business practice upon the delivery of the
Product, and in no case later than [*] after delivery at KINKO’s factory. KINKO
shall inform HOKU promptly, and in no case later than [*] after delivery of
Product, in case of any obvious damages or other obvious defects to the Product
which KINKO discovers under the inspection of appearance. 
 
8.2.KINKO shall perform final inspection of the Product upon introducing the
Product into KINKO’s production process. Such inspection shall take place during
the Warranty Period. If the Product does not meet the Product Specifications,
KINKO shall notify HOKU in writing without undue delay after the inspection and,
together with the notification, submit documentary evidence of the result of the
final inspection whereupon HOKU shall have the right to undertake its own
inspection prior to any return of the Products pursuant to Section 8.3 below.


KINKO Initials & Date __XDL July 25, 2008________
HOKU Initials & Date __DS_________________________
 

Page 6 of  18


--------------------------------------------------------------------------------


Exhibit 10.77

 
CONFIDENTIAL

 
8.3.Products may be returned to HOKU within the later of (a) [*] after discovery
of a defect consistent with Sections 8.1 and 8.2 above; and (b) [*] after HOKU
completes its inspection and confirms the defect pursuant to Section 8.2 above,
for replacement or a refund including all return shipment expenses. To assure
prompt handling, HOKU shall provide KINKO a return goods authorization number
within 48 hours of KINKO’s request. Provided that HOKU communicates this number
to KINKO within such timeframe, KINKO will reference this number on return
shipping documents. Returns made without the authorization number provided by
HOKU in accordance with the foregoing may be subject to HOKU’s reasonable
charges due to HOKU’s additional handling costs. HOKU reserves the right to
reverse any credit issued to KINKO if, upon return, such Product is determined
by an Independent Expert not to be defective. The conclusion of the Independent
Expert shall be final, binding and non-appealable in respect of the conformity
of the Products to the warranties set forth in Section 7.1 above. The fees and
expenses of the Independent Expert shall be paid solely by the party that does
not succeed in the dispute.
 
8.4.The following shall be deemed to constitute a material breach of this
Agreement by HOKU pursuant to Section 9.2.1: (A) if HOKU delivers [*]
consecutive monthly shipments where more than [*] percent ([*]%) of the Products
in each such shipment do not meet the Product Specifications, or (B) HOKU
delivers [*] or more monthly shipments during any Year where [*] percent ([*]%)
of the Products in each such shipment do not meet the Product Specifications.
 
9. Term and Termination. 
 
9.1.The term of this Agreement shall begin on the Effective Date and provided
that the first delivery of the Product under this Agreement shall occur on
December 31, 2009 or earlier, and unless previously terminated as hereinafter
set forth, shall remain in force for a period of ten Years beginning with the
First Shipment Date.
 
9.2.Each Party may, at its discretion, upon written notice to the other Party,
and in addition to its rights and remedies provided under this Agreement or any
other agreement executed in connection with this Agreement and at law or in
equity, terminate this Agreement in the event of any of the following: 
 
9.2.1. Upon a material breach of the other Party of any material provision in
this Agreement, and failure of the other Party to cure such material breach
within sixty (60) days after written notice thereof; provided, however, that
such cure period shall not modify or extend the 150-day cure period for HOKU’s
delivery obligations pursuant to Section 3.3 above; and provided, further that
such sixty (60) day cure period shall not apply to KINKO’s failure to make any
payment to HOKU pursuant to this Agreement. In the event of KINKO’s failure to
make payment on the 30-day payment terms set forth in Section 5.6 hereof,
termination by HOKU shall require the issuance of a written notice of default
containing the threat of immediate termination if payment is not made within an
additional grace period of not less than ten (10) business days. For purposes of
this Section 9.2.1, a “material breach” means a monthly shipment which is
delayed beyond one hundred fifty (150) days, a payment default or any other
material breach of this Agreement which materially and adversely affects a Party
or which occurs on multiple occasions.
 
9.2.2. Upon the voluntary or involuntary initiation of bankruptcy or insolvency
proceedings against the other Party; provided, that for an involuntary
bankruptcy or insolvency proceeding, the Party subject to the proceeding shall
have sixty (60) working days within which to dissolve the proceeding or
demonstrate to the terminating Party’s satisfaction the lack of grounds for the
initiation of such proceeding; 


KINKO Initials & Date __XDL July 25, 2008________
HOKU Initials & Date __DS_________________________
 

Page 7 of  18


--------------------------------------------------------------------------------


Exhibit 10.77

 
CONFIDENTIAL

 
9.2.3. If the other Party (i) becomes unable, or admits in writing its
inability, to pay its debts generally as they mature, (ii) becomes insolvent (as
such term may be defined or interpreted under any applicable statute); or 
 
9.2.4. In accordance with the provisions of Section 12 (Force Majeure) below;
provided, however, that KINKO may not terminate this Agreement pursuant to
Section 12 if HOKU is supplying Products to KINKO pursuant to Section 3.2 of
this Agreement. 
 
9.2.5. Without limiting the foregoing, KINKO shall have the right to terminate
this Agreement if the First Shipment Date does not occur on or before December
31, 2009.
 
9.3.HOKU shall have the right to terminate this Agreement if (A) on or before
August 20, 2008, KINKO has failed to pay the Initial Deposit; (B) on or before
August 31, 2008, KINKO has failed to deliver the First Letter of Credit, in
which case HOKU may immediately terminate this Agreement and retain the Initial
Deposit as liquidated damages; or (C) on or before December 31, 2008, KINKO has
failed to deliver the Second Letter of Credit, in which case HOKU may
immediately terminate this Agreement and retain the Initial Deposit and the
Second Deposit as liquidated damages.
 
9.4.Upon the expiration or termination of this Agreement howsoever arising, the
following Sections shall survive such expiration or termination: Sections 1
(Definitions); Section 7 (Product Quality Guarantee), Section 8 (Inspection and
Return Goods Policy); Section 9 (Term and Termination); Section 10 (Liability);
Section 11 (Liquidated Damages); and Section 13 (General Provisions). 
 
9.5.If KINKO terminates this Agreement pursuant to Section 9.2.1, 9.2.2, 9.2.3,
9.2.4, 9.2.5, or 12 then any funds remaining on the Total Deposit on such date
of termination shall be returned to KINKO, plus interest equal to the amount set
forth in Section 5.8 for each year since such funds were paid to HOKU by KINKO;
provided however that if KINKO is in material breach of this Agreement at the
time it terminates this Agreement, then HOKU shall not be required to repay any
remaining amount of the Total Deposit up to the amounts of HOKU’s direct loss
from such material breach (unless KINKO cures such breach within the applicable
cure period) or KINKO’s other outstanding and unpaid obligations hereunder
(including, without limitation, obligations under Section 11). If HOKU
terminates this Agreement pursuant to Section 9.2.1, 9.2.2, 9.2.3, 9.2.4, or 12
then HOKU shall be entitled to retain the Total Deposit including any funds
remaining on the Total Deposit on such date of termination in accordance with
Section 11. “Funds remaining” on the Total Deposit are funds not applied against
KINKO’s purchase of Product, pursuant to Section 5.6 above, for Product actually
shipped to KINKO hereunder. If KINKO terminates this Agreement pursuant to
Section 9.2.1 or 9.2.5 due to HOKU’s failure to deliver Products pursuant to
this Agreement, then one hundred fifty percent (150%) of the funds remaining on
the Total Deposit on such date of termination shall be returned to KINKO.
 
10. Liability.
 
10.1.IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR INDIRECT, SPECIAL, INCIDENTAL
OR CONSEQUENTIAL DAMAGES OR FOR EXEMPLARY OR PUNITIVE DAMAGES, EVEN IF KINKO OR
HOKU HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.
 
10.2.NEITHER PARTY’S TOTAL LIABILITY TO THE OTHER FOR ANY KIND OF LOSS, DAMAGE
OR LIABILITY ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT, UNDER ANY
THEORY OF LIABILITY, SHALL EXCEED IN THE AGGREGATE THE TOTAL DEPOSIT, EXCEPT
WITH RESPECT TO KINKO’S CONTINUING OBLIGATION TO PURCHASE THE PRODUCTS AS SET
FORTH HEREIN.


KINKO Initials & Date __XDL July 25, 2008________
HOKU Initials & Date __DS_________________________
 

Page 8 of  18


--------------------------------------------------------------------------------


Exhibit 10.77

 
CONFIDENTIAL

 
11. Liquidated Damages. THE PARTIES ACKNOWLEDGE AND AGREE THAT ANY BREACH OF
THIS AGREEMENT BY KINKO MAY CAUSE IRREPARABLE AND IMMEASURABLE DAMAGE TO HOKU.
BECAUSE IT IS DIFFICULT TO MEASURE THESE DAMAGES, IN THE EVENT THAT THIS
AGREEMENT IS TERMINATED BY HOKU PURSUANT TO SECTION 9.2.1, 9.2.2, 9.2.3,
9.2.4, 9.3 or 12, THEN HOKU SHALL BE ENTITLED TO RETAIN AS LIQUIDATED DAMAGES,
THE TOTAL DEPOSIT (INCLUDING ANY REMAINING PORTION THEREOF NOT CREDITED AGAINST
PRODUCT SHIPMENTS). ANY AMOUNTS DUE FOR UNDELIVERED PRODUCT UNDER THIS AGREEMENT
ARE STILL DUE, UNLESS OTHERWISE AGREED BY BOTH PARTIES IN WRITING. 
 
12. Force Majeure. Neither Party shall be liable to the other Party for failure
of or delay in performance of any obligation under this Agreement, directly, or
indirectly, owing to acts of God, war, war-like condition, embargoes, riots,
strike, lock-out and other events beyond its reasonable control which were not
reasonably foreseeable and whose effects are not capable of being overcome
without unreasonable expense and/or loss of time to the affected Party (i.e.,
the Party that is unable to perform). If such failure or delay occurs, the
affected Party shall notify the other Party of the occurrence thereof as soon as
possible, and the Parties shall discuss the best way to resolve the event of
force majeure. If the conditions of Force Majeure continue to materially impede
performance of any material obligation under this Agreement for a period of more
than three (3) consecutive calendar months, then the non-affected Party shall be
entitled to terminate this Agreement by 30 days’ prior written notice to the
other Party. For the purposes of this Section 12, the inability of KINKO to
receive, accept or take delivery of Products that have been made available by
HOKU pursuant to this Agreement shall not constitute an event of force majeure.
 
13. Visitation Rights; Project Updates.
 
13.1.Beginning on the Effective Date, and until the First Shipment Date or the
earlier termination of this Agreement pursuant to Section 9 above, KINKO shall
have the right to visit the HOKU Facility in Pocatello, Idaho, USA, for the
limited purpose of evaluating HOKU’s progress towards completing the
construction of its polysilicon production facilities. KINKO shall provide HOKU
with at least five (5) business days’ prior notice of any such visit, and may
not visit more than two times each calendar quarter. HOKU reserves the right to
refuse access to any individual who is not subject to HOKU’s non-disclosure
agreement. KINKO shall agree to abide by all of HOKU’s safety and security
requirements and instructions for the HOKU Facility.
 
13.2.Beginning on the Effective Date, and until the First Shipment Date or the
earlier termination of this Agreement pursuant to Section 9 above, HOKU shall
provide KINKO with monthly updates on the progress of the construction of the
HOKU polysilicon production facilities, including, without limitation, an
explanation of any potential delays in meeting its shipment obligations to
KINKO.
 
14. General Provisions.
 
14.1.KINKO acknowledges that it is the policy of HOKU to scrupulously comply
with the Foreign Corrupt Practices Act of 1977 (as amended, the “FCPA”) and to
adopt appropriate and reasonable practices and procedures that are undertaken in
such a manner as to substantially eliminate the potential for violation of the
FCPA. KINKO further acknowledges that it shall be bound by any law, regulation
or other legal enactment, that prohibits corrupt practices of the type or nature
described in the FCPA and that is applicable to KINKO, and KINKO hereby
represents and warrants that neither HOKU, nor to KINKO’s knowledge, any other
authorized person or entity associated with or acting for or on behalf of HOKU,
has knowingly directly or indirectly made any contribution, gift, bribe, rebate,
payoff, influence payment, kickback, or other payment to KINKO, whether in
money, property, or services (i) to obtain favorable treatment in securing
business from KINKO, (ii) to pay for favorable treatment for business secured
from KINKO, or (iii) to obtain special concessions or for special concessions
already obtained from KINKO, for or in respect of HOKU, in violation of any
legal requirement or applicable law.


KINKO Initials & Date __XDL July 25, 2008________
HOKU Initials & Date __DS_________________________
 

Page 9 of  18


--------------------------------------------------------------------------------


Exhibit 10.77

 
CONFIDENTIAL

 
14.2.This Agreement shall be construed under and governed by the laws of the
State of California, U.S.A.
 
14.3.Upon notice from one Party to the other of a dispute hereunder, the Parties
agree to hold a meeting within thirty (30) days of receipt of such notice with
at least one (1) representative from each Party who has decision-making
authority for such company. At this meeting, the Parties will attempt to resolve
the dispute in good faith. If, after the meeting, the dispute has not been
resolved, only then may a Party resort to litigation. Any proceeding to enforce
or to resolve disputes relating to this Agreement shall be brought in
California, USA. In any such proceeding, neither Party shall assert that such a
court lacks jurisdiction over it or the subject matter of the proceeding.
 
14.4.HOKU may assign this Agreement to any of its Affiliates, and may assign its
rights under this Agreement to any collateral agent as collateral security for
HOKU’s secured obligations in connection with the financing a HOKU Facility,
without the consent of KINKO. Except as stated in the previous sentence, neither
HOKU nor KINKO may assign this Agreement to a third party without the prior
written consent of the other Party, which consent shall not be unreasonably
withheld. Notwithstanding the foregoing, an assignment of this Agreement by
either Party in connection with a merger, acquisition, or sale of all or
substantially all of the assets or capital stock of such Party shall not require
the consent of the other Party. If this Agreement is assigned effectively to a
third party, this Agreement shall bind upon successors and assigns of the
Parties hereto. 
 
14.5.All notices delivered pursuant to this Agreement shall be in writing and in
the English language. Except as provided elsewhere in this Agreement, a notice
is effective only if the Party giving or making the notice has complied with
this Section 14.5 and if the addressee has received the notice. A notice is
deemed to have been received as follows: 
 

 
(a)
If a notice is delivered in person, or sent by registered or certified mail, or
nationally or internationally recognized overnight courier, upon receipt as
indicated by the date on the signed receipt; or

 

 
(b)
If a notice is sent by facsimile, upon receipt by the Party giving the notice of
an acknowledgment or transmission report generated by the machine from which the
facsimile was sent indicating that the facsimile was sent in its entirety to the
addressee’s facsimile number.

 
Each Party giving a notice shall address the notice to the appropriate person at
the receiving Party at the addresses listed below or to a changed address as the
Party shall have specified by prior written notice:
 
KINKO:


JIANGXI KINKO ENERGY CO., LTD.
Kinko Road, Xuri District, Economic Development Zone, Shangrao, China
Tel: +86-793-8469699
Fax: +86-793-8461152
Attn: Mr. Xian De Li


KINKO Initials & Date __XDL July 25, 2008________
HOKU Initials & Date __DS_________________________
 

Page 10 of  18


--------------------------------------------------------------------------------


Exhibit 10.77

 
CONFIDENTIAL


With a copy to:


SHANGHAI GUANGWEI ELECTRONICS MATERIALS Co., Ltd.
No. 808, Minta Road,Songjiang District, Shanghai, China 201600
Tel: +86-21-57847791
Fax: +86-21-57847790
Attn: Mr. Wei Li


HOKU:


HOKU MATERIALS, INC.
1075 Opakapaka Street
Kapolei, HI 96707
Attn: Mr. Dustin Shindo, CEO
Facsimile: +1 (808) 682-7807
 
14.6.The waiver by either Party of the remedy for the other Party’s breach of or
its right under this Agreement will not constitute a waiver of the remedy for
any other similar or subsequent breach or right.
 
14.7.If any provision of this Agreement is or becomes, at any time or for any
reason, unenforceable or invalid, no other provision of this Agreement shall be
affected thereby, and the remaining provisions of this Agreement shall continue
with the same force and effect as if such unenforceable or invalid provisions
had not been inserted in this Agreement.
 
14.8.No changes, modifications or alterations to this Agreement shall be valid
unless reduced to writing and duly signed by respective authorized
representatives of the Parties.
 
14.9.No employment, agency, trust, partnership or joint venture is created by,
or shall be founded upon, this Agreement. Each Party further acknowledges that
neither it nor any Party acting on its behalf shall have any right, power or
authority, implied or express, to obligate the other Party in any way.
 
14.10.Neither Party shall make any announcement or press release regarding this
Agreement or any terms thereof without the other Party’s prior written consent;
provided, however, that the Parties will work together to issue a joint press
release within fourteen (14) days after execution of this Agreement.
Notwithstanding the foregoing, either Party may publicly disclose the material
terms of this Agreement pursuant to the United States Securities Act of 1933, as
amended, the United States Securities Exchange Act of 1934, as amended, or other
applicable law; provided, however, that the Party being required to disclose the
material terms of this Agreement shall provide reasonable advance notice to the
other Party, and shall use commercially reasonable efforts to obtain
confidential treatment from the applicable governing entity for all pricing and
technical information set forth in this Agreement.
 
14.11.This Agreement constitutes the entire agreement between the Parties and
supersedes all prior proposal(s) and discussions, relative to the subject matter
of this Agreement and neither of the Parties shall be bound by any conditions,
definitions, warranties, understandings or representations with respect to such
subject matter other than as expressly provided herein. No oral explanation or
oral information by either Party hereto shall alter the meaning or
interpretation of this Agreement.
 
14.12.The headings are inserted for convenience of reference and shall not
affect the interpretation and or construction of this Agreement.


KINKO Initials & Date __XDL July 25, 2008________
HOKU Initials & Date __DS_________________________
 

Page 11 of  18


--------------------------------------------------------------------------------


Exhibit 10.77

 
CONFIDENTIAL

 
14.13.Words expressed in the singular include the plural and vice-versa.


KINKO Initials & Date __XDL July 25, 2008________
HOKU Initials & Date __DS_________________________
 

Page 12 of  18

--------------------------------------------------------------------------------


Exhibit 10.77

 
CONFIDENTIAL

 
IN WITNESS WHEREOF, the Parties have executed this Supply Agreement as of the
date first set forth above.
 
KINKO:
 
HOKU:
     
JIANGXI KINKO ENERGY CO., LTD.
 
HOKU MATERIALS, INC.
     
By:
/s/ X.D. LI 
 
By:
/s/ DUSTIN M. SHINDO 
         
Name:
X.D. Li 
 
Name:
Dustin M. Shindo 
         
Title: 
Chairman 
 
Title:  
Chairman and CEO
Authorized Signatory   Authorized Signatory           
Date:
July 25, 2008 
 
Date:
July 24, 2008 

 
Signature Page to Supply Agreement
Page 13 of  18
 

--------------------------------------------------------------------------------


Exhibit 10.77

 
CONFIDENTIAL

 
Appendix 1
Pricing Schedule
 
[*]
 
If there is uncertainty in price between the delivery period and the total
quantity for that period based on the table above, the price assigned to the
quantity shall prevail. For example, the first [*] shall be invoiced at [*].


KINKO Initials & Date __XDL July 25, 2008________
HOKU Initials & Date __DS_________________________
 

Appendix 1 to Supply Agreement
Page 14 of 18

--------------------------------------------------------------------------------


Exhibit 10.77

 
CONFIDENTIAL


Appendix 2 — Product Specifications
 
[*]


1. Description


[*]


2. Bulk & Surface Impurity Specifications


[*]
3. Size Specifications


[*]


4. Certification & Elemental Analysis


[*]


5. Packaging


[*]


6. Qualified Laboratories:


[*]
 
KINKO Initials & Date __XDL July 25, 2008________
HOKU Initials & Date __DS_________________________
 

Appendix 2 to Supply Agreement
Page 15 of  18

--------------------------------------------------------------------------------


Exhibit 10.77

 
CONFIDENTIAL


APPENDIX 3 — Form of Letter of Credit
 
IRREVOCABLE STANDBY LETTER OF CREDIT


BENEFICIARY:
ADVISING BANK:
   
HOKU MATERIALS, INC.
[INSERT ADVISING BANK NAME]
ONE HOKU WAY
[INSERT BANK ADDRESS]
POCATELLO, IDAHO 83204
 

 
Gentlemen:


We hereby establish in your favor our Irrevocable Standby Letter of Credit
No.______________, available by your drafts at sight on (ISSUING BANK’S NAME) )
for the account of _______________, up to an aggregate amount of ___________
U.S. Dollars (US$__________).
 
Alternatively, electronic drawings may be made by authenticated Swift indicating
the amount drawn and stating “Drawn under Credit No. ___________ of (ISSUING
BANK’S NAME AND ADDRESS) dated _______, 2008.


Multiple presentations permitted.


All drafts must bear or be electronic drawings with the clause "Drawn under
Credit No. ___________ of (ISSUING BANK’S NAME) dated __________, 2008."


This Letter of Credit is subject to an automatic extension, without a written
amendment, to extend the expiration date for an additional period of one year
from the present or each future expiration date unless at least thirty (30) days
prior to any expiration date we notify you in writing by certified or registered
mail or other similarly expeditious receipted service at the above address that
this Letter of Credit will not be extended for any such additional period. Upon
receipt by you of such notice, you may draw hereunder on or before the then
relevant expiration date by means of your draft on us at sight or alternatively,
by electronic drawings as mentioned above.


Any and all banking charges are for the account of the applicant.


Pursuant to U.S. Law, we are prohibited from issuing, transferring, accepting or
paying letters of credit to any party or entity identified on the Office of
Foreign Asset Control, U.S. Department of Treasury list or subject to the denial
of export privileges by the U.S. Department of Commerce.
 
This Credit is issued subject to the International Standby Practices 1998
(ISP98), International Chamber of Commerce Publication No. 590.


It is a condition of this letter of credit that it is transferable and may be
transferred in its entirety, but not in part, and may be successively
transferred by you or any transferee hereunder to a successor transferee(s).
Transfer under this letter of credit to such transferee must be jointly signed
by Beneficiary and shall be effected upon presentation to us of the original of
this letter of credit and any amendments hereto accompanied by a request
designating the transferee in the form of Annex A, attached hereto,
appropriately completed.

KINKO Initials & Date __XDL July 25, 2008________
HOKU Initials & Date __DS_________________________
 

Appendix 2 to Supply Agreement
Page 16 of 18


--------------------------------------------------------------------------------


Exhibit 10.77

 
CONFIDENTIAL


We hereby engage with you that all drawings under and in compliance with the
terms and conditions of this Credit shall be duly honored if drawn and presented
on or before [*], the expiration date, or any extended date as provided above,
at (ISSUING BANK’S NAME AND ADDRESS).



   
Sincerely,
         
 
 
 
 
Authorized Signature
 
Authorized Signature
 

 
KINKO Initials & Date __XDL July 25, 2008________
HOKU Initials & Date __DS_________________________
 

Appendix 2 to Supply Agreement
Page 17 of  18
 

--------------------------------------------------------------------------------


Exhibit 10.77

 
CONFIDENTIAL


ANNEX A


Transfer of Letter of Credit


[Date]


Delivered under [insert Bank name],
Irrevocable Standby Letter of Credit No. [_____],
dated [__________].


[_______________]
[_______________]
[_______________]
Attention: [_______________]


Ladies and Gentlemen:


Reference is made to [insert Bank name], Irrevocable Standby Letter of Credit
No. [_____] dated [_______] (the “Letter of Credit”), issued by you in favor of
us. Any capitalized terms used, but not defined, herein shall have its
respective meaning as set forth in the Letter of Credit.


For value received, the undersigned, as Beneficiary under the Letter of Credit,
hereby irrevocably assigns and transfers to [__________] (the “Transferee”) all
rights of the undersigned to draw under the Letter of Credit in their entirety.


By this transfer, all rights of the undersigned, as Beneficiary under the Letter
of Credit, are transferred to the Transferee, and the Transferee shall have the
sole rights with respect to the Letter of Credit relating to any amendments
thereof and any notices thereunder. All amendments to the Letter of Credit are
to be consented to by the Transferee without necessity of any consent of or
notice to the undersigned.


Simultaneously with the delivery of this notice to you, copies of this notice
are being transmitted to the Transferee.


The Letter of Credit is returned herewith, and we ask you to either issue a
substitute letter of credit for the benefit of the Transferee or endorse the
transfer on the reverse thereof, and forward it directly to the Transferee with
your customary notice of transfer.


Yours faithfully


(Authorized Signatory)


For  
[BENEFICIARY]


ACKNOWLEDGED:
(Authorized Signatory)


For
[SUCCESSOR BENEFICIARY]
 
KINKO Initials & Date __XDL July 25, 2008________
HOKU Initials & Date __DS_________________________
 

Appendix 2 to Supply Agreement
Page 18 of  18

--------------------------------------------------------------------------------


 